                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-8749 FMO (JCx)                                   Date    February 3, 2020
 Title           Kevin Cox v. Sarah Kang, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                        None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                         None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                         Prosecution

        On January 10, 2020, the Clerk entered defendants Thomas I. Hwang, as Trustee of T and
T Family Trust and Young H. Hwang, as Trustee of T and T Family Trust’s default. (See Dkt. 22).
Plaintiff was ordered to file and serve a motion for default judgment no later than January 24,
2020. (See Dkt. 23, Court’s Order of January 10, 2020). Plaintiff was admonished that failure to
file such a motion could result in the action against being “dismissed for failure to prosecute and/or
failure to comply with a court order.” (Id.) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co.,
370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)). As of the date of this Order, plaintiff has not
filed a motion for default judgment. (See, generally, Dkt.).

      The court will provide plaintiff one final opportunity to file a motion for default judgment.
Based on the foregoing, IT IS ORDERED THAT:

      1. Plaintiff shall file and serve a motion for default judgment no later than February 7,
2020, and notice it for hearing pursuant to the Local Rules.

        2. Plaintiff is admonished that failure to file a motion for default judgment by the deadline
set forth above or comply with the requirements set forth in the Court’s Order of January 10, 2020,
(Dkt. 23), shall result in dismissal of this action for failure to prosecute and/or to comply with a
court order. See Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388.




                                                                                  00      :    00
                                               Initials of Preparer                     vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
